 



EXECUTION COPY
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT, dated as of
February 15, 2006 (the “Effective Date”), is between Penn Independent
Corporation, a Pennsylvania corporation with its principal offices in Hatboro,
PA (the “Company”) and Robert Cohen, an individual residing at 622 Chatsworth
Drive, Ambler, PA 19002 (the “Executive”).
     WHEREAS, the Executive is presently employed as Senior Vice President -
Marketing of United National Insurance Company (“UNIC”), an “Affiliate” (as
defined herein) of the Company, under the terms of an employment agreement,
dated as of January 1, 2005 (the “Prior Agreement”); and
     WHEREAS, the Executive has agreed to resign his position with UNIC and
terminate the Prior Agreement so that he may accept a position with the Company;
and
     WHEREAS, the parties desire to enter into this Agreement to set forth the
terms and conditions of Executive’s employment as Chief Executive Officer and
President of the Company;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which is mutually acknowledged, the Company and the Executive agree as follows:
     1. TERM OF EMPLOYMENT; RENEWAL. The Company agrees to employ the Executive
and the Executive accepts employment with the Company for the period commencing
as of the Effective Date and ending on December 31, 2008 (such initial period,
as extended below, shall be referred to as the “Employment Term”). The term of
this Agreement will automatically renew at the expiration of the then current
term for an additional one-year period unless, at least ninety (90) days prior
to the expiration date of the then current term, either party shall give written
notice of non-renewal to the other, in which event this Agreement shall
terminate at the end of the term then in effect. If the Company elects not to
renew this Agreement at the expiration of the initial term (the “Non-Renewal
Date”), and if at such time (i) there is no other event that would otherwise
constitute “Cause” for the termination of the Executive’s employment hereunder,
(ii) the Executive continues to comply with all his post-termination
obligations, and (iii) executes a general release in form satisfactory to the
Company, the Company shall continue to pay to the Executive his full Annual
Direct Salary from the Non-Renewal Date in equal monthly installments until the
earlier of (i) the Executive secures full-time employment or (ii) six months
from the Non-Renewal Date. Following the Non-Renewal Date, the Executive shall
notify the Company in writing upon his commencement of any full-time employment.
     2. POSITION AND DUTIES. The Executive shall serve as the President and
Chief Executive Officer of the Company, reporting to the Board of Directors of
the Company (the “Board”) and the Board of Directors (together with a committee
thereof, the “UAI Board”) of United America Indemnity, Ltd. (“UAI”) and shall
have such authority and duties, consistent with such position, as may from, time
to time, be specified by the Board or the UAI Board. At the request of the
Board, the Executive shall also serve, without additional compensation, as an
officer or director of any Affiliates of the Company that are involved in the
business of insurance, underwriting, reinsurance or other matters related to the
business operation of the Company. For

1



--------------------------------------------------------------------------------



 



purposes hereof, an “Affiliate” means any company that is controlled by, under
common control with, or that controls the Company.
     3. ENGAGEMENT IN OTHER EMPLOYMENT. The Executive shall devote his business
time, energies and talents to the business of the Company and shall comply with
each of the Company’s corporate governance and ethics guidelines, conflict of
interests policies and code of conduct applicable to all Company employees or
senior executives as adopted by the Board and/or the UAI Board from
time-to-time. The Executive first shall obtain the consent of the Board in
writing before engaging in any other business or commercial activities, duties
or pursuits. Notwithstanding the foregoing, nothing shall preclude the Executive
from (i) engaging in charitable activities and community affairs, (ii) managing
his personal investments and affairs, and (iii) serving in a capacity as a
certified arbitrator in disputes related to reinsurance or insurance during the
Executive’s personal time, provided such activities do not, in the reasonable
judgment of the Board, interfere with the proper performance of his duties and
responsibilities hereunder.
     4. COMPENSATION.
          (a) ANNUAL DIRECT SALARY. During the term of this Agreement, as
compensation for services rendered to Company under this Agreement, the
Executive shall be entitled to receive from the Company an annual direct salary
of not less than $320,000 per year commencing as of January 1, 2006 (the “Annual
Direct Salary”). The Annual Direct Salary shall be payable in substantially
equal biweekly installments, prorated for any partial employment period. The
Annual Direct Salary shall be reviewed by the Board in January of each year this
Agreement is in effect and may be adjusted in the discretion of the Board after
taking into account the prevailing market value of the position and the then
current pay increase practice of the Company. In no event shall the Annual
Direct Salary be decreased without the express written consent of the Executive.
          (b) ANNUAL BONUS. During the term of this Agreement, the Executive may
be eligible for annual incentive awards under one or more programs adopted by
the Board that are based on the performance of the Company, with similar
targets, terms and conditions of such award as those applicable to senior
executives at the Company, such that 50% of the Annual Direct Salary shall be
payable upon achievement of applicable targets. Notwithstanding the foregoing,
the Executive shall receive an annual incentive award with respect to 2006 of no
less than $80,000, subject to his being employed by the Company or one of its
affiliates as of the date such bonus is paid. Nothing herein shall prohibit the
Board from modifying or amending any such incentive awards program from time to
time, or from terminating any such program.
          (c) EQUITY INCENTIVE AWARDS. During the Employment Term, the Executive
may be eligible to receive equity awards in UAI with respect to class A common
shares of UAI (“Shares”) as determined by the Board and/or the UAI Board in its
sole discretion.
     The Executive shall be eligible for an award of restricted Shares on the
basis of UAI’s return on equity (as determined by dividing the aggregate
“Operating Income” of UAI and its consolidated subsidiaries by UAI’s “Average
Shareholders’ Equity” (as each such term is defined below)) (“ROE”) for
(a) 2006, (b) the two-year period ending December 31, 2007, (c) the three-year
period beginning on January 1, 2006 and (d) each three-year period beginning on
each January 1 thereafter (each, a “ROE Measuring Period”). For purposes of the
foregoing,

2



--------------------------------------------------------------------------------



 



“Operating Income” is defined as GAAP net income less (i) after-tax
extraordinary gains(losses) and (ii) after-tax investment gains (losses).
“Average Shareholders’ Equity” shall mean the quotient of (i) the sum of UAI’s
shareholders’ equity on the December 31 immediately prior to the ROE Measuring
Period and on the last day of each calendar quarter within such ROE Measuring
Period and (ii) the number of the measuring dates used in calculating the sum in
subclause (i) (i.e., 5, 9 or 13 measuring dates). If UAI achieves a ROE in a ROE
Measuring Period of 10%, 12% or 15%, then the Executive shall be granted Shares
with a value equal to 14%, 40% or 80% of the Annual Salary as of the March 1
following the ROE Measuring Period, respectively, subject to the Executive being
employed as of such date by the Company or one of its Affiliates or successors
as of such grant date. Achievement of ROE shall be determined by the UAI Board
in its sole discretion. Such award shall vest in three equal installments, with
the first tranche vesting on December 31 of the year the award is granted and
the second and third tranches vesting on December 31 of each of the next two
years, respectively, subject to the Executive’s being employed by the Company or
one of its Affiliates or successors as of such date, provided that this
condition shall be satisfied, and the Executive will be permitted to continue to
vest in the award, if the Executive’s employment is terminated as described in
Section 9(b) hereof. The Annual Direct Salary used in making any determinations
pursuant to this paragraph shall be the Annual Direct Salary as of the last day
of the relevant ROE Measuring Period.
     The Company and its Affiliates reserve the right to amend or substitute the
foregoing plans for any fiscal years following 2006.
          (d) INTEGRATION BONUS. The Executive shall be eligible for an
integration award of Shares based on the compounded annual growth in the book
value per share of UAI (“Book Value Growth”) in the event that a “Change in
Control” (as defined below) occurs on or prior to December 31, 2010. For
purposes of this paragraph 4(d), a “Change in Control” is a transaction or a
series of related transactions such that, following such transaction(s), a
person or entity, or a group of persons or entities acting in concert,
unaffiliated with Fox Paine Capital International GP, L.P. controls shares
representing more than fifty percent of the voting power of UAI. As soon as
practical following a Change in Control, the UAI Board shall determine Book
Value Growth for the period beginning on January 1, 2006 and ending as of the
date the Change in Control occurred (the “CiC Date”). Book Value Growth of at
least 10% (but less than 12%) shall result in a preliminary determination of
17,500 Shares, at least 12% (but less than 13%) in 26,250 Shares, at least 13%
(but less than 15%) in 35,000 Shares and 15% or more in 52,500 Shares. Such
Share figure shall then be multiplied by a fraction, the numerator of which is
the consideration provided to former UAI shareholders in connection with the
Change in Control and the denominator of which is the book value of the stake
acquired of UAI, determined as of the CiC Date, by the unaffiliated persons or
entities in connection with the Change in Control (the resulting figure, the
“CiC Share Determination”). The Executive shall then be awarded, and shall vest
in full, in a number of Shares equal to the CiC Share Determination, subject to
the Executive being employed by the Company or one of its Affiliates immediately
prior to the Change in Control. Any calculation or determination pursuant to the
foregoing shall be made by the UAI Board in its sole discretion. For purposes of
the foregoing, the book value of UAI as of December 31, 2005 was $17.51 per
share. In the event that no Change in Control occurs on or prior to December 31,
2010, the UAI Board may elect, in its sole discretion, to award the Executive
Shares in lieu of an award pursuant to the foregoing.

3



--------------------------------------------------------------------------------



 



     5. FRINGE BENEFITS, VACATION TIME, EXPENSES, AND PERQUISITES.
          (a) EMPLOYEE BENEFIT PLANS. The Executive shall be entitled to
participate in or receive benefits under all corporate employment benefit plans,
including, but not limited to, any pension or retirement plan, savings plan,
medical or health-and-accident plan, life and disability and other insurance
plans or arrangements generally made available by the Company to its executives
and key management employees as a group, subject to and on a basis consistent
with the terms, conditions and overall administration of such plans and
arrangements.
          (b) The Executive shall be entitled to the number of paid vacation,
sick time, personal days and holiday days in each calendar year determined by
the Company from time to time for its senior executive officers, but not less
than four (4) weeks of vacation in any calendar year (prorated in any calendar
year during which the Executive is employed hereunder for less than the entire
such year in accordance with the number of days in such calendar year during
which he is so employed). The Executive shall also be entitled to all paid
holidays given by the Company to its senior executive officers.
          (c) During the term of his employment hereunder, the Executive shall
be entitled to receive prompt reimbursement for all reasonable expenses incurred
by him (in accordance with the policies and procedures established by the
Company from time to time) in performing services hereunder, provided that the
Executive properly accounts therefor in accordance with Company policy.
          (d) Except as otherwise specifically provided herein, nothing paid to
the Executive under any benefit plan or arrangement shall be deemed to be in
lieu of compensation to the Executive hereunder.
     6. PROTECTION OF COMPANY INFORMATION. During the period of his employment,
or at any later time following the termination of his employment for any reason,
the Executive shall hold in a fiduciary capacity for the benefit of the Company
and its Affiliates, and shall not, without the written consent of the Board,
knowingly disclose to any person, other than an employee of the Company or one
of its Affiliates or a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by the Executive of his duties as
an executive of the Company, or use for any purpose other than to perform his
duties hereunder, any “Confidential Information” of the Company or any of its
Affiliates obtained by him while in the employ of the Company, UNIC, or any of
their Affiliates. The Confidential Information protected by this provision shall
include all computer software and files, policy expirations, telephone lists,
customer lists, prospect lists, marketing information, information regarding
managing general agents, pricing policies, contract forms, customer information,
copyrights and patents, the identity of Company and Affiliate employees, Company
and Affiliate books, records, files, financial information, business practices,
policies and procedures, information about all services and products of the
Company and its Affiliates, names of users or purchasers of the products or
services of the Company or its Affiliates, methods of promotion and sale and all
information which constitutes trade secrets under the law of any state in which
the Company or any of its Affiliates does business. No information shall be
treated as Confidential Information if it is generally available public
knowledge at the time of disclosure or use by Executive, provided that
information shall not be deemed to be publicly available merely because it is
embraced by general

4



--------------------------------------------------------------------------------



 



disclosures or because individual features or combinations thereof are publicly
available. The Executive agrees that any breach of the restrictions set forth in
this Section will result in irreparable injury to the Company and/or its
Affiliates for which there is no adequate remedy at law and the Company and its
Affiliates shall, in addition to any other remedies available to them, be
entitled to injunctive relief and specific performance in order to enforce the
provisions hereof. Notwithstanding the foregoing provisions, if the Executive is
required to disclose any such confidential or proprietary information pursuant
to applicable law or a subpoena or court order, the Executive shall promptly
notify the Company in writing of any such requirement so that the Company or the
appropriate Affiliate may seek an appropriate protective order or other
appropriate remedy or waive compliance with the provisions hereof. The Executive
shall reasonably cooperate with the Company to obtain such a protective order or
other remedy. If such order or other remedy is not obtained prior to the time
the Executive is required to make the disclosure, or the Company waives
compliance with the provisions hereof, the Executive shall disclose only that
portion of the confidential or proprietary information which he is advised by
counsel that he is legally required to so disclose. All records, files,
memoranda, reports, customer lists, drawings, plans, documents and the like that
the Executive uses, prepares or comes into contact with during the course of the
Executive’s employment shall remain the sole property of the Company and/or its
Affiliates, as applicable. The Executive shall execute and deliver the Company’s
standard “work for hire” agreement regarding ownership by the Company of all
rights in its confidential and business materials.
     7. RESTRICTIVE COVENANTS.
          (a) NON-COMPETITION AGREEMENT. The Executive acknowledges and agrees
that the insurance business and operations of the Company and UNIC are national
in scope, and that the Company and UNIC operate in multiple locations and
business segments in the course of conducting its business. In consideration of
this Agreement, the Executive covenants and agrees that during his employment
with the Company, and for a period of eighteen (18) months following the
termination of such employment for any reason, (but in the case of termination
for Cause pursuant to Section 8(c)(i), only after a determination by the Board
of such substantial failure to perform), the Executive shall not (i) engage,
whether as owner, manager, operator or otherwise, directly or indirectly, in any
property and/or casualty insurance company (or holding company which controls
such company or an affiliate of such property and/or casualty insurance company
in such business) that is based in the United States or does a substantial
amount of its business in the United States and that writes more than 15% of its
written premium by issuing commercial insurance policies for businesses through
a network of wholesale or managing general agents on a binding authority basis
(or any reinsurance business providing services to the foregoing); provided
however that the restrictions herein shall not prohibit or prevent the Executive
from acting as an owner, manager, operator or employee of any wholesale general
agent, (ii) use any information obtained in the course of the Executive’s
employment by the Company, UNIC or their Affiliates for the purpose of notifying
individuals of the Executive’s willingness to provide services after such
termination in competition with the Company, UNIC or their Affiliates or in
breach of this Agreement, or (iii) otherwise solicit for competitive purposes
any person who is, or at any time during the term of the Executive’s employment
by the Company or UNIC was, a customer of the Company or UNIC; provided that the
Executive shall not be subject to the above restrictions if the Company fails to
pay severance benefits due to the Executive, if any, pursuant to Section 9(b).
Ownership of less than 5% of the securities of any

5



--------------------------------------------------------------------------------



 




publicly traded company will not violate this Section 7(a). In the event that
this paragraph shall be determined by any court of competent jurisdiction to be
unenforceable in part by reason of its being too great a period of time or
covering too great a geographical area, it shall be in full force and in effect
as to that period of time or geographical area determined to be reasonable by
the court.
          (b) RETURN OF MATERIALS. Upon termination of employment with the
Company, the Executive shall promptly deliver to the Company all correspondence,
manuals, letters, notes, notebooks, computer disks, software, reports and any
other document or tangible items containing or constituting Confidential
Information about the business of the Company and/or its Affiliates.
          (c) NON-SOLICITATION OF EMPLOYEES AND CUSTOMERS. Should the
Executive’s employment with the Company be terminated for any reason (whether
such termination occurs during, upon expiration of, or following the original or
the renewal term hereof), including, without limitation, as a result of his
discharge by the Company with or without Cause or Executive’s voluntary
resignation, for a period of eighteen (18) months following such termination the
Executive shall not: (i) contact, recruit, employ, entice, induce or solicit,
directly or indirectly, any employee, officer, director, agent, consultant or
independent contractor employed by or performing services for the Company, UNIC
or any of their Affiliates to leave the employ of or terminate services to the
Company, UNIC or such Affiliate, including, without limitation, working with the
Executive, with the entity with which the Executive has affiliated (as an
employee, consultant, officer, director, stockholder or otherwise), or with any
other entity; (ii) seek, either in his individual capacity or on behalf of any
other entity, whether directly or indirectly to solicit, communicate with or
contact or advise, or transact or otherwise engage in any insurance related
business with a “customer”, defined to be (x) any party who is or was a customer
of the Company, UNIC or any of their Affiliates during the Executive’s
employment by the Company or at any time during the said eighteen (18) month
period, or (y) any party who was identified as a prospect of the Company, UNIC
or any of their Affiliates during the Executive’s employment by the Company or
UNIC; or (iii) engage in or participate in any effort or act to induce any
customer (as defined in subsection 7(c)(ii)) of the Company, UNIC or any of
their Affiliates to take any action which might be disadvantageous to the
Company, UNIC or their Affiliates. The Executive agrees that any breach of the
restrictions set forth in Sections 6 and 7 will result in irreparable injury to
the Company for which it shall have no adequate remedy in law and the Company
shall, in addition to any other remedy available to it and in lieu of Section 15
hereof, be entitled to injunctive relief and specific performance in order to
enforce the provisions hereof. In addition to its other remedies, the Company
shall be entitled to reimbursement from the Executive and/or the Executive’s
employer of costs incurred in securing a qualified replacement as a result of
any breach by the Executive of this Section. For purposes of this Agreement,
“customer” shall include, without limitation, any policyholder, managing general
agent or re-insurer with whom the Company, UNIC or their Affiliates have
transacted business.
          (d) In the event the Executive breaches any of his covenants in this
Section 7, the Company, UNIC and their Affiliates shall be released from their
obligation to make payments under Section 9 of this Agreement and (to the extent
permitted by applicable law) to provide benefits or make payments under all
employee benefit plans in which the Executive participates, and the Company
shall be entitled to reimbursement from the Executive of severance payments

6



--------------------------------------------------------------------------------



 




made to the Executive by the Company following termination of employment with
the Company. In addition, in the event of a violation by the Executive of his
covenants in this Section 7, he shall be subject to the forfeiture provisions of
Annex A with respect to his equity holdings in the Company.
          (e) The Executive acknowledges and agrees that the terms of this
Section 7: (i) are reasonable in light of all of the circumstances; (ii) are
sufficiently limited to protect the legitimate interests of the Company, UNIC
and their Affiliates; (iii) impose no undue hardship on the Executive; and
(iv) are not injurious to the public. The Executive further acknowledges and
agrees that (x) the Executive’s breach of the provisions of Section 7 will cause
the Company, UNIC and their Affiliates irreparable harm, which cannot be
adequately compensated by money damages, and (y) if the Company elects to
prevent the Executive from breaching such provisions by obtaining an injunction
against the Executive, there is a reasonable probability of the Company’s
eventual success on the merits. The Executive consents and agrees that if the
Executive commits any such breach or threatens to commit any breach, the Company
shall be entitled to temporary and permanent injunctive relief from a court of
competent jurisdiction, without posting any bond or other security and without
the necessity of proof of actual damage, in addition to, and not in lieu of,
such other remedies as may be available to the Company for such breach,
including the recovery of money damages.
     8. TERMINATION.
          (a) The Executive’s employment hereunder shall terminate upon his
death, retirement, or the expiration of this Agreement. Upon the Executive’s
death, any sums then due him shall be paid to the executor, administrator or
other personal representative of the Executive’s estate.
          (b) If the Executive becomes disabled (as certified by a licensed
physician selected by the Company) and is unable to perform or complete his
duties under this Agreement for a period of 180 consecutive days or 180 days
within any twelve-month period, the Company shall have the option to terminate
this Agreement by giving written notice of termination to the Executive. Such
termination shall be without prejudice to any right the Executive has under the
disability insurance program maintained by the Company.
          (c) The Company may terminate the Executive’s employment hereunder for
Cause. For the purposes of this agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder upon (i) the Executive
substantially failing to perform his duties hereunder after notice from the
Company and failure to cure such violation within 10 days of said notice (to the
extent the Board reasonably determines such failure to perform is curable and
subject to notice) or violating any material Company policies, including,
without limitation, the Company’s corporate governance and ethics guidelines,
conflicts of interests policies and code of conduct applicable to all Company
employees or senior executives, (ii) the engaging by the Executive in any
malfeasance, fraud, dishonesty or gross misconduct adverse to the interests of
the Company or its Affiliates, (iii) the material violation by the Executive of
any of the provisions of Sections 3, 6 or 7 hereof or other provisions of this
Agreement after notice from Company and a failure to cure such violation within
10 days of said notice (including a “Forfeiture Event” as provided for in Annex
A hereto), (iv) a breach by the Executive of any representation or warranty
contained herein (including a “Forfeiture Event” as provided for in Annex A
hereto), (v) the

7



--------------------------------------------------------------------------------



 




Board’s determination that the Executive has exhibited incompetence or gross
negligence in the performance of his duties hereunder, (vi) receipt of a final
written directive or order of any governmental body or entity having
jurisdiction over the Company requiring termination or removal of the Executive
as President and/or Chief Executive Officer of the Company, or (vii) the
Executive being charged with a felony or other crime involving moral turpitude.
          (d) The Company may choose to terminate the Executive’s employment at
any time without Cause or reason.
     9. PAYMENTS UPON TERMINATION.
          (a) If the Executive’s employment shall be terminated because of
death, disability, or for Cause, the Company shall pay the Executive (or his
executor, administrator or other personal representative, as applicable) his
full Annual Direct Salary through the date of termination of employment at the
rate in effect at the time of termination and the Company shall have no further
obligations to the Executive under this Agreement (and the Executive shall not
be entitled to payment of any unpaid bonus or incentive award); provided that in
the event of a termination by the Company because of disability and other than
in the case of employment in any Competitive Business the Company shall pay to
the Executive, as full and complete liquidated damages hereunder, an amount
equal to the Executive’s then monthly Annual Direct Salary multiplied by six
(6) months, with such amount payable in equal monthly installments and provided
further that the foregoing amounts shall be reduced by any disability payments
for which the Executive may otherwise be entitled. No payments or benefits shall
be provided hereunder in connection with the Executive’s disability (i) unless
and until the Company has first received a signed general release from the
Executive (or the Executive’s guardian or legal representative) in a form
acceptable to the Company releasing the Company and Affiliates and any other
parties identified by the Company and Affiliates therein, and (ii) to the extent
that the Executive has breached any of his post-termination obligations
hereunder.

             
 
  (b)   (i)   If the Executive’s employment is terminated by the Company without
Cause; or
 
           
 
      (ii)   If the Executive terminates his employment at any time following:
(I) a notice from the Company that its principal executive offices are being
relocated more than 90 miles from their current location or that the Executive’s
principal place of employment is transferred to an office location more than 90
miles from his then current place of employment (unless in either case the
effect of such relocation results in the Executive’s principal place of
employment being less than forty (40) miles from his principal residence), and
(II) the failure of the Company to offer the Executive a reasonable relocation
package to cover direct out-of-pocket losses (if any) on the sale of the
Executive’s primary residence, and temporary living expenses and moving costs,

then the Company shall pay to the Executive, as full and complete liquidated
damages hereunder, an amount equal to the Executive’s then monthly Annual Direct
Salary multiplied by eighteen (18) months, with such amount payable in equal
monthly installments; provided that the amount and

8



--------------------------------------------------------------------------------



 



term of such payments is subject to adjustment upon the Executive’s acceptance
of an equity compensation package to be determined. The Company shall also
maintain in full force and effect, for the continued benefit of the Executive
for eighteen (18) months, any medical or health-and-accident plan or arrangement
of the Company in which the Executive is a participant at the time of such
termination of employment; provided that the Executive shall remain responsible
for continuing to pay his share of the costs of such coverage; provided further
that the Company shall not be under any duty to maintain such coverage if the
Executive becomes eligible for coverage under any other employer’s insurance and
the Executive shall give the Company prompt notice of when such eligibility
occurs. No payments or benefits shall be provided hereunder (i) unless and until
the Company has first received a signed general release from the Executive in a
form acceptable to the Company releasing the Company and its Affiliates and any
other parties identified by the Company and its Affiliates therein, and (ii) to
the extent that the Executive has breached any of his post-termination
obligations hereunder.
     10. NOTICE. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed as follows:

     
If to the Executive:
  Robert Cohen
 
  622 Chatsworth Drive
 
  Ambler, PA 19002
 
   
If to the Company:
  Penn Independent Corporation
 
  420 South York Road
 
  Hatboro, PA 19040
 
  Attn: Chief Financial Officer
 
   
With copy to:
  Fox Paine & Company, LLC
 
  950 Tower Lane, Suite 1150
 
  Foster City, CA 94404
 
  Attn: Troy Thacker

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
     11. SUCCESSORS. This Agreement shall be binding upon the Executive, his
heirs, executors or administrator, and the Company, and any successor to or
assigns of the Company. This Agreement is not assignable by the Executive. This
Agreement is assignable by the Company to an Affiliate or a successor to or
purchaser of the Company’s business.
     12. ENFORCEMENT OF SEPARATE PROVISIONS. Should provisions of this Agreement
be ruled unenforceable for any reasons, the remaining provisions of this
Agreement shall be unaffected thereby and shall remain in full force and effect.
     13. AMENDMENT. This Agreement may be amended or canceled only by mutual
agreement of the parties in writing without consent of any other person and, so
long as the

9



--------------------------------------------------------------------------------



 



Executive lives, no person other than the parties hereto, shall have any rights
under or interest in this Agreement or the subject matter hereof.
     14. ARBITRATION. In the event that any disagreement or dispute whatsoever
shall arise between the Executive and the Company or its Affiliates concerning
this Agreement, such disagreement or dispute shall be submitted to the Judicial
Arbitration and Mediation Services, Inc (“JAMS”) for resolution in a
confidential private arbitration in accordance with the comprehensive rules and
procedures of JAMS, including the internal appeal process provided for in
Rule 34 of the JAMS rules with respect to any initial judgment rendered in an
arbitration. Any such arbitration proceeding shall take place in Philadelphia,
Pennsylvania before a single arbitrator (rather than a panel of arbitrators).
The parties agree that the arbitrator shall have no authority to award any
punitive or exemplary damages and waive, to the full extent permitted by law,
any right to recover such damages in such arbitration. Each party shall each
bear their respective costs (including attorney’s fees, and there shall be no
award of attorney’s fees) and shall split the fee of the arbitrator. Judgment
upon the final award rendered by such arbitrator, after giving effect to the
JAMS internal appeal process, may be entered in any court having jurisdiction
thereof. If JAMS is not in business or is no longer providing arbitration
services, then the American Arbitration Association shall be substituted for
JAMS for the purposes of the foregoing provisions. Each party agrees that it
shall maintain absolute confidentiality in respect to any dispute between them.
     15. LAW GOVERNING. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.
     16. ENTIRE AGREEMENT. This Agreement supersedes any and all prior
agreements, either oral or in writing, between the parties with respect to the
employment of the Executive by the Company, including the Prior Agreement, and
this Agreement contains all the covenants and agreements between the parties
with respect to the Executive’s employment.
     17. ACKNOWLEDGEMENT. The Executive acknowledges that he has carefully read
and fully understands this Agreement and that the Company has provided him
sufficient time to discuss such Agreement with an attorney.
     18. COMPLIANCE WITH SECTION 409A. The parties have attempted in good faith
to structure this Agreement to comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
relating thereto (“Section 409A”). Therefore, notwithstanding any other
provisions hereof, this Agreement shall be administered in good faith compliance
with Section 409A, and accordingly any payment or vesting in severance benefits
hereunder may be subject to a six-month delay as required by Section 409A, as
determined by the Company in good faith. Furthermore, this Agreement may be
amended (after consulting with the Executive) to the extent reasonably necessary
or desirable to comply with Section 409A in light of further guidance,
legislation or new understandings or interpretations of that law.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

              ATTEST:       Penn Independent Corporation
 
            /s/ Frances J. Miller       By:   /s/ Jason Waksman
 
           
 
           
WITNESS:
           
 
            /s/ Colleen Caputo       /s/ Robert Cohen                   Robert
Cohen

11



--------------------------------------------------------------------------------



 



Annex A
Option and Equity Forfeiture
     Forfeiture of Options and Restricted, Common and Preferred Shares and Gains
Realized upon Prior Option Exercises or Sale of Shares. The options granted
pursuant to the Time Vesting Option Agreement between UAI and the Executive
dated as of September 5, 2003, as amended, the Performance Vesting Option
Agreement between UAI and the Executive dated as of September 5, 2003, as
amended, and the shares purchased pursuant to the Restricted Share Purchase
Agreement between UAI and the Executive dated as of September 5, 2003, as
amended (all three agreements collectively, the “Share/Option Agreements”) shall
be subject to the cancellation and forfeiture provisions of each such
Share/Option Agreement to which the Executive, by accepting and/or having
accepted such options or shares, hereby agrees. In the event of the Executive’s
breach or failure to comply with such provisions of the Share/Option Agreements
(whether or not employed by the Company at such breach or failure to comply) (a
“Forfeiture Event”), any repurchase of Shares by the Company from the Executive
and any recovery by the Company of “Award Gain” (as defined below) shall be
subject to the following:

  (i)   Company Repurchase of Shares. Payment with respect to any repurchase of
shares by the Company from the Executive shall take the form of a three-year
note from the Company or its designee, accruing interest at the lowest then
applicable rate mandated by federal law, with the principal and interest due on
the fifth anniversary of the date of purchase (or such later date as may be
necessary to permit the Company or its designee to comply with any applicable
borrowing covenants affecting its payment obligations), and shall be reduced to
reflect any outstanding liabilities of the Executive to the Company or its
Affiliates. The Executive promptly shall take all appropriate and necessary
action to facilitate the buy back of such equity, including the prompt delivery
to the Company (or its designee) of all share certificates or other documents
that the Company may request.     (ii)   Recovery of Award Gain.

  (a)   For purposes of this Annex A, the term “Award Gain” shall mean (I) in
respect of a given options exercise, the product of (X) the fair market value
per share at the date of such exercise (without regard to any subsequent change
in the market price of such share) minus the exercise price times (Y) the number
of shares as to which the options were exercised at that date, and (II), in
respect of any sale of shares, the value of any cash or the fair market value of
the shares or property paid or payable to the Executive less any cash or the
fair market value of any shares or property (other than shares or options which
would have itself been forfeitable hereunder and excluding any payment of tax
withholding) paid by the Executive to the Company (or its designee) as a
condition or in connection with the acquisition of such shares or amount
otherwise included in subclause (i) above.

 



--------------------------------------------------------------------------------



 



  (b)   The Executive will be obligated to repay to the Company (or its
designee), in cash, within ten (10) business days after demand is made
therefore, by the Company (or its designee), the total amount of Award Gain
realized by the Executive (I) upon each exercise of the options that occurred on
or after (A) the date that is six (6) months prior to the Forfeiture Event, if
the Forfeiture Event occurred while the Executive was employed by the Company or
a subsidiary or affiliate, or (B) the date that is six (6) months prior to the
date that the Executive’s employment by the Company or a subsidiary or affiliate
terminated, if the Forfeiture Event occurred after the Executive ceased to be so
employed, or (II) upon any sale, transfer or other disposition of the Shares.

 